Citation Nr: 1610544	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, claimed as secondary to service-connected back injury.

2.  Entitlement to a rating in excess of 20 percent for service-connected back injury (back disability).

3.  Entitlement to service connection for a right foot disorder, claimed as secondary to service-connected back injury.


REPRESENTATION

Veteran represented by:	Veronica Lira, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1985 to September 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for tinnitus and headaches, claimed as secondary to service-connected back disability, have been raised by a September 2015 written statement.  The issue of entitlement to service connection for a neck disorder secondary to a service-connected back disability was raised in a February 2015 written statement.  These three issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Increased Rating for a Back Disability

The Veteran is seeking an increased rating for his service-connected back disability.  In a February 2015 written statement, a private nurse practitioner indicated the Veteran had received treatment related to his back disability at the Westside Healthcare Center in Beverly Hills, California since July 2011.  Careful review of the record reflects no attempts have been made to obtain these records.  Because the records would be highly relevant to the issue on appeal, remand is required to obtain these identified private treatment records.

The medical records also suggest the Veteran continues to receive treatment at the VA Medical Center in Los Angeles, however the most recent records are from approximately 2013.  Accordingly, updated VA treatment records should also be obtained upon remand.

Finally, the February 2015 letter from a private facility indicated the Veteran's flexion of his back was limited to 20 degrees, suggesting his service-connected back disability has increased in severity since his most recent September 2013 VA examination.  Accordingly, an additional VA examination should also be provided to measure the current severity of his service-connected disability.

Service Connection for Left Foot

The Veteran is also seeking service connection for a left foot disorder, and was provided with a VA examination regarding this matter in September 2013.  In his report, the examiner indicated the Veteran underwent surgery of "unknown type" to his left foot in 2009.  However, the claims file includes the medical records of the procedure in question, which reflect the Veteran had surgery to remove a plantar fibroma.  The Veteran has suggested this fibroma developed as a result of increased pressure on his left foot resulting from his service-connected back disability.  However, the examiner's report does not reflect the Veteran was previously diagnosed with a plantar fibroma during the period on appeal.  Because the diagnosis of plantar fibroma and history of prior surgery for removal is relevant to the issue on appeal, remand for an addendum VA opinion addressing this history is required.

Additionally, since the last VA examination the Veteran has also submitted a written statement from a medical professional suggesting his service-connected back disability could have, or may have possibly, contributed to his left foot disorder.  The addendum VA examiner's opinion should also address this statement.

Service Connection for Right Foot

Finally, in a March 2015 rating decision, the AOJ denied entitlement to service connection for a right foot disorder, claimed as secondary to service-connected back disability.  In May 2015, the Veteran filed a timely written notice of disagreement regarding this issue.  Based on review of the claims file, it does not appear a statement of the case has been issued regarding this matter.  Accordingly, the May 2015 timely notice of disagreement is still pending, and remand is required for a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the proper authorization from the Veteran, obtain all available medical records from the Westside Healthcare Center in Beverly Hills from July 2011 to present and associate them with the claims file.  Any negative response should be fully documented in the claims file.

2.  Obtain all available VA medical records for the Veteran since 2013, including records from the VA medical center in Los Angeles, California, and associate them with the claims file.

3.  After obtaining all the above-requested medical records, provide the Veteran with a VA examination to measure the current severity of his service-connected back disability.  All required testing should be conducted.

4.  After obtaining all the above-requested medical records, return the claims file to the examiner who conducted the September 2013 examination of the Veteran's left foot, if available, or to an equally as qualified medical professional.  The examiner is asked to review all newly obtained medical evidence, including the medical records from the Veteran's 2009 surgery for removal of a plantar fibroma and the written statement from a physician received in March 2014.  The examiner is then asked to answer the following questions, providing a full rationale for all responses.

Is it as likely as not (50 percent or greater) that the Veteran's left foot disorders, including pes planus and/or plantar fibroma, were caused or aggravated (permanently increased in severity) by his service-connected back disability?

5.  After completing all of the foregoing, readjudicate the appeals regarding his back and left foot.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the cause and allow an appropriate opportunity to respond.

6.  Adjudicate the Veteran's appeal regarding entitlement to service connection for a right foot disorder and issue a statement of the case.  The RO should also advise him that he must file a substantive appeal within 60 days of the SOC or within one year of notice of the decision, whichever date is later.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





